72 S.E.2d 871 (1952)
236 N.C. 371
STATE
v.
HARPER.
No. 294.
Supreme Court of North Carolina.
October 29, 1952.
*872 Harry McMullan, Atty. Gen., Ralph Moody, Asst. Atty. Gen., and Charles G. Powell, Jr., Member of Staff, Raleigh, for the State.
K. A. Pittman, Snow Hill, for defendant-appellant.
VALENTINE, Justice.
This appeal presents the single question: Did the court commit error in overruling defendant's motion to suppress the evidence of the officers who, without the use of a search warrant, discovered illegal liquor in the backseat and boot of defendant's car?
G.S. § 18-6 provides: "nothing in this section shall be construed to authorize any officer to search any automobile or other vehicle or baggage of any person without a search warrant duly issued, except where the officer sees or has absolute personal knowledge that there is intoxicating liquor in such vehicle or baggage."
Officers may acquire absolute personal knowledge of the presence of liquor in an automobile through the sense of seeing, smelling, or tasting. State v. Godette, 188 N.C. 497, 125 S.E. 24; State v. Sigmon, 190 N.C. 684, 130 S.E. 854; State v. Simmons, 192 N.C. 692, 135 S.E. 866.
Upon approaching the car, the officers smelled liquor. They looked into the car and saw and recognized two jars of contraband liquor uncovered and clearly visible on the backseat. It then became their duty under G.S. § 18-6 to arrest the defendant, take his automobile in possession, and seize the liquor. Alexander v. Lindsey, 230 N.C. 663, 55 S.E.2d 470, and cases there cited; State v. Harper, 235 N. C. 67, 69 S.E.2d 164. The officers, upon smelling and seeing the liquor, were in possession of sufficient personal knowledge that a crime was being committed in their presence to justify them in arresting the defendant without a warrant. State v. Campbell, 182 N.C. 911, 110 S.E. 86; Perry v. Hurdle, 229 N.C. 216, 49 S.E.2d 400; Alexander v. Lindsey, supra.
It follows that the officers, upon acquiring absolute personal knowledge that the defendant had in his possession contraband liquor, were duty bound to complete the examination of defendant's automobile for the purpose of discovering the extent to which he was engaged in the liquor traffic. There was nothing illegal or irregular about the procedure followed by the officers, and under the facts in this record, there was no necessity for a search warrant. The position here taken is greatly strengthened by the fact that the defendant, upon being approached by the officers, immediately and readily admitted the ownership and possession of both the liquor and the car and the transportation of the liquor.
The evidence offered by the State was competent and defendant's motion to suppress was properly overruled. The verdict and the judgment of the court below will be upheld.
No error.